Citation Nr: 0029914	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-29 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for bilateral macular 
degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
June 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran has claimed service connection for asthma on the 
basis that it had its onset in service.  He has asserted that 
he was treated for asthma shortly after his separation from 
service at a VA facility in New York City and a few months 
later at another VA facilities in Los Angeles on Wilshire or 
Sepulveda.  The veteran provided a copy of a letter from the 
VA New York Harbor Health Care System which indicated that 
records he had requested were no longer retrievable.  He has 
claimed service connection for basal cell carcinoma 
apparently on alternative theories that it was caused by 
exposure to ionizing radiation after the atomic bomb blast at 
Nagasaki, Japan or that it was caused by exposure to sun 
while he served on naval vessels during his military service.  
In that regard the service department has certified that the 
veteran served in Nagasaki in November 1945 and that the 
maximum dose of radiation that he may have received was one 
rem.  He has also claimed service connection for an eye 
disorder diagnosed as bilateral macular degeneration which he 
attributes to exposure to ionizing radiation.  In addition he 
has submitted a copy of a prescription for corrective lenses 
dated in May 1946 and has indicated that his eye disability 
began in service.

Also submitted into the record were the September 1999 
statements of 2 private physicians at Kaiser Permanente, J. 
Herskowitz, M.D., and Gene Pawlowski, M.D., and an October 
1999 statement of a VA physician (signature illegible) to the 
effect that the development (or progress) of all three 
claimed disorders was linked to the radiation exposure the 
veteran had in service.  It would be useful to obtain the 
bases for each of these opinions.

The RO has denied all of the veteran's claims for service 
connection on the basis that the claims were not well 
grounded.  In so doing the RO was not required to provide 
assistance to the veteran in establishing his claim.  The law 
was recently amended to remove the necessity of establishing 
a well grounded claim as a prerequisite to the VA's duty to 
assist, as set forth in 38 U.S.C.A. § 5107 (West 1991).  In 
view of that change in the law this claim must be remanded to 
allow the RO to make efforts to assist the veteran in 
developing certain aspects of his claim and to readjudicate 
the claim in accordance with the changed statutory criteria.

There is a notation in the file that the veteran had a claims 
file before December 1996 which was lost.  The National 
Personnel Records Center has reported that the veteran's 
service medical records were furnished to the VA in October 
1990.  A statement from a VA physician dated in October 1999 
indicates that the veteran's exposure to ionizing radiation 
aggravated his asthma.  The physician also reported that a 
small amount of radiation exposure added to exposure to sun 
can cause basal cell skin carcinoma.  

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should make an additional 
effort to obtain the veteran's apparently 
lost or misplaced claims folder 
containing pre-1996 records, presumably 
including the veteran's service medical 
records.  If the file itself cannot be 
located, any available records which 
might be available from other sources, 
including any records in the possession 
of the veteran should be obtained.

2.  Any records of VA or private 
treatment for the disorders currently at 
issue which are not already in the file 
should be obtained.

3.  An attempt should be made to obtain 
any medical records which might be in the 
possession of the VA pertaining to 
purported treatment of the veteran in New 
York or California in 1946 or 1947.  

4.  The three physicians who opined that 
a relationship existed between the 
veteran's radiation exposure in service 
and the development or progress of his 
current basal cell carcinoma, macular 
degeneration, and asthma should be asked 
to provide supporting rationale for their 
opinions.  Specifically, they should be 
asked to state:

a)  What medical evidence was relied upon 
in making their opinions?

b)  Did they have access to information 
relating to the amount of radiation 
exposure the veteran actually had in 
service?

In addition, the physicians should be 
invited to provide copies of any medical 
studies or treatises which support their 
opinions.  

5.  The veteran should be afforded 
appropriate VA medical examinations to 
determine the nature and extent of any 
respiratory, skin or eye disorder found.  
Any indicated x-rays or laboratory 
studies should be done.  The examiners 
should then review the veteran's claims 
folder and express an opinion as to 
whether any disability found was at least 
as likely as not caused or aggravated by 
exposure to ionizing radiation, or in the 
case of basal cell carcinoma by exposure 
to the sun, while the veteran was in 
military service.  It would be helpful if 
the examiners would provide supporting 
rationale for their opinions, whether 
positive or negative.  

6.  The RO should pursue any other course 
of development suggested by the 
additional evidence received.  In the 
event any of the development or action 
requested above cannot be completed, the 
steps taken toward such completion should 
be fully documented.

7.  After all of the above development is 
completed, the RO should reevaluate the 
veteran's claim without regard to the 
well-grounded claim concept which has 
been repealed by Congress.  If the 
determination remains adverse to the 
veteran, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond thereto.

When the above action has been completed, the claims folder 
and assembled data should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action 
is required by the appellant unless he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


